MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       Dec 09 2015, 6:33 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                      Gregory F. Zoeller
Kokomo, Indiana                                         Attorney General of Indiana

                                                        Katherine Modesitt Cooper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Nicholas Cooper,                                        December 9, 2015
Appellant-Defendant,                                    Court of Appeals Cause No.
                                                        34A05-1506-CR-567
        v.
                                                        Appeal from the Howard Superior
                                                        Court
State of Indiana,
                                                        The Honorable William C.
Appellee-Plaintiff.                                     Menges, Judge
                                                        Trial Court Cause No.
                                                        34D01-1112-FB-1106



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 34A05-1506-CR-567 | December 9, 2015        Page 1 of 4
                                             Case Summary
[1]   Nicholas Cooper appeals the sentence imposed by the trial court for the

      revocation of his probation. We affirm.


                                                     Issue
[2]   Cooper raises one issue, which we restate as whether the trial court properly

      revoked Cooper’s entire suspended sentence for his probation violations.


                                                     Facts
[3]   In December 2011, the State charged Cooper with Class B felony dealing in

      methamphetamine and Class B felony possession of methamphetamine. He

      pled guilty to Class B felony dealing in methamphetamine, and the trial court

      sentenced him to fifteen years in the Department of Correction with three years

      suspended to probation. In 2013, Cooper filed a petition for sentence

      modification, which the trial court granted. The trial court modified his

      sentence by suspending the balance of the executed sentence and ordering

      Cooper to participate in the Community Transition Program. Cooper was

      released from incarceration and began participation in the Re-Entry Court

      Program.


[4]   In November 2013 and August 2014, the trial court found that Cooper was in

      indirect contempt of court for violating the terms and conditions of the Re-

      Entry Court Program. In December 2014, the Re-Entry Court Program

      indicated that it intended to terminate Cooper’s participation in the program

      because he had absconded. The trial court terminated Cooper from the Re-
      Court of Appeals of Indiana | Memorandum Decision 34A05-1506-CR-567 | December 9, 2015   Page 2 of 4
      Entry Court Program and found probable cause that Cooper had violated the

      terms and conditions of his probation. The State then filed a petition to revoke

      Cooper’s suspended sentence, and Cooper admitted to violating his probation.

      At a sentencing hearing, Cooper testified that he became “overwhelmed” with

      the Re-Entry Court Program’s rules and “panicked and ran.” Tr. p. 4. He

      admitted that he was gone for “[a] couple months.” Id. Cooper also admitted

      to using “[m]orphine and spice” and said that he “[m]ight have” used heroin.

      Id. at 7. The trial court ordered that the balance of Cooper’s suspended

      sentence be executed. Cooper now appeals.


                                                  Analysis
[5]   Cooper argues that the trial court abused its discretion by imposing the balance

      of his suspended sentence. According to Cooper, the trial court should have

      reimposed the original sentence of fifteen years with three years suspended to

      probation less his credit time. A trial court’s sentencing decisions for probation

      violations are reviewable using the abuse of discretion standard. Prewitt v. State,

      878 N.E.2d 184, 188 (Ind. 2007). An abuse of discretion occurs where the

      decision is clearly against the logic and effect of the facts and circumstances. Id.


[6]   Under Indiana Code Section 35-38-2-3(h), if the trial court “finds that the

      person has violated a condition at any time before termination of the period,

      and the petition to revoke is filed within the probationary period,” the trial

      court may impose one or more of the following sanctions:




      Court of Appeals of Indiana | Memorandum Decision 34A05-1506-CR-567 | December 9, 2015   Page 3 of 4
                      (1)       Continue the person on probation, with or without
                                modifying or enlarging the conditions.


                      (2)       Extend the person’s probationary period for not
                                more than one (1) year beyond the original
                                probationary period.


                      (3)       Order execution of all or part of the sentence that
                                was suspended at the time of initial sentencing.


[7]    Cooper argues that the trial court failed to exercise its discretion because it

       automatically imposed the entire suspended sentence. However, the trial court

       had previously granted Cooper significant leniency when it modified his

       sentence. Cooper then admitted that he absconded from the Re-Entry Court

       Program for a couple of months, used morphine and spice, and might have

       used heroin. Given Cooper’s multiple serious violations and prior leniency

       granted to him, the trial court acted well within its discretion when it ordered

       him to serve the remainder of his previously suspended sentence in the

       Department of Correction.


                                                 Conclusion
[8]    The trial court did not abuse its discretion when it imposed Cooper’s previously

       suspended sentence as a result of his probation violations. We affirm.


[9]    Affirmed.


[10]   Kirsch, J., and Najam, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 34A05-1506-CR-567 | December 9, 2015   Page 4 of 4